Exhibit 10.4(4)

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) made this 17th
day of December, 2008, between PerkinElmer, Inc., a Massachusetts corporation
(hereinafter called the “Company”), and John Roush (hereinafter referred to as
the “Employee”).

WITNESSETH:

WHEREAS, the Employee is employed by the Company in a management position
pursuant to an Employment Agreement effective as of the 5th day of November,
2004 (the “Original Agreement”); and

WHEREAS, the Employee and the Company wish to amend and restate the Original
Agreement, with this Agreement to supersede all prior agreements between the
parties:

NOW, THEREFORE, in consideration of the sum of One Dollar, and of the mutual
covenants herein contained, the parties agree as follows:

 

1.   (a)   Except as hereinafter otherwise provided, the Company agrees to
employ the employee in a management position with the Company, and the Employee
agrees to remain in the employment of the Company in that capacity for a period
of one year from the date hereof and from year to year thereafter until such
time as this Agreement is terminated in accordance with Paragraph 5.   (b)   The
Company will, during each year of the term of this Agreement, place in
nomination before the Board of Directors of the Company the name of the Employee
for election as an Officer of the Company except when a notice of termination
has been given in accordance with Paragraph 5(b). 2.   The Employee agrees that,
during the specified period of employment, he shall, to the best of his ability,
perform his duties, and shall devote his full business time, best efforts,
business judgment, skill and knowledge to the advancement of the Company and its
interests and to the discharge of his duties and responsibilities hereunder. The
Employee shall not engage in any business, profession or occupation which would
conflict with the rendition of the agreed-upon services, either directly or
indirectly, without the prior approval of the Board of Directors, except for
personal investment, charitable and philanthropic activities. 3.   During the
period of his employment under this Agreement, the Employee shall be compensated
for his services as follows:   (a)   Except as otherwise provided in this
Agreement, he shall be paid a salary during the period of this Agreement at a
base rate to be determined by the Company on an annual basis. Except as provided
in Paragraph 3(d), such annual base salary shall under no circumstances be fixed
at a rate below the annual base rate then currently in effect;

Employment Agreement



--------------------------------------------------------------------------------

  (b)   He shall be reimbursed for any and all monies expended by him in
connection with his employment for reasonable and necessary expenses on behalf
of the Company in accordance with the policies of the Company then in effect;  
(c)   He shall be eligible to participate under any and all bonus, benefit,
pension, compensation, and equity and incentive plans which are, in accordance
with Company policy and the terms of the plan, available to persons in his
position (within the limitation as stipulated by such plans). Such eligibility
shall not automatically entitle him to participate in any such plan;   (d)   If,
because of adverse business conditions or for other reasons, the Company at any
time puts into effect salary reductions applicable at a single rate to all
management employees of the Company generally, the salary payments required to
be made under this Agreement to the Employee during any period in which such
general reduction is in effect may be reduced by the same percentage as is
applicable to all management employees of the Company generally. Any benefits
made available to the Employee which are related to base salary shall also be
reduced in accordance with any salary reduction. 4.   (a)   So long as the
Employee is employed by the Company and for a period of one year after the
termination or expiration of employment, the Employee will not directly or
indirectly: (i) as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than one percent (1%) of the
total outstanding stock of a publicly held company), engage directly or
indirectly in any business or entity which competes with the business conducted
by the Company or its affiliates in any city or geographic area in which the
Company or its affiliates conduct material operations at the time of termination
of employment under this Agreement, except as approved in advance by the Board
after full and adequate disclosure; or (ii) recruit, solicit or induce, or
attempt to induce, any employee or employees or consultant or consultants of the
Company to terminate their employment with, or to otherwise cease their
relationship with, the Company; or (iii) solicit, divert or take away, or
attempt to divert or to take away, the business or patronage of any of the
clients, customers or accounts, of the Company.   (b)   If any restriction set
forth in this Paragraph 4 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographical area, it shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable.   (c)   The restrictions
contained in this Paragraph 4 are necessary for the protection of the business
and goodwill of the Company and are considered by the Employee to be reasonable
for such purpose. The Employee agrees that any breach of this Paragraph 4 will
cause the Company substantial and irrevocable damage and therefore, in the event
of any such breach, in addition to such other remedies which may be available,
the Company shall have the right to seek specific performance and injunctive
relief.

 

2

Employment Agreement



--------------------------------------------------------------------------------

  (d)   The Employee acknowledges that he has signed and is bound by the
Employee Patent and Proprietary Information Utilization Agreement attached
hereto.   (e)   During the period of his employment by the Company or for any
period during which the Company shall continue to pay the Employee his salary
under this Agreement, whichever shall be longer, the Employee shall not in any
way whatsoever aid or assist any party seeking to cause, initiate or effect a
Change in Control of the Company as defined in Paragraph 6 without the prior
approval of the Board of Directors. 5.   Except for the Employee covenants set
forth in Paragraph 4, which covenants shall remain in effect for the periods
stated therein, and subject to Paragraph 6, this Agreement shall terminate upon
the happening of any of the following events and (except as provided herein) all
of the Company’s obligations under this Agreement, including, but not limited
to, making payments to the Employee shall cease and terminate:   (a)   On the
effective date set forth in any resignation submitted by the Employee and
accepted by the Company, or if no effective date is agreed upon, the date of
receipt by the Company of such resignation letter;   (b)   On the date set forth
in a written notice of termination given by the Company to the Employee (the
“Paragraph 5(b) Termination Date”);   (c)   At the death of the Employee;   (d)
  At the termination of the Employee for cause. As used in the Agreement, the
term “cause” shall mean:     (i)   Misappropriating any funds or property of the
Company;     (ii)   Unreasonable refusal to perform the duties assigned to him
under this Agreement;     (iii)   Conviction of a felony;     (iv)   Continuous
conduct bringing notoriety to the Company and having an adverse effect on the
name or public image of the Company;     (v)   Violation of the Employee’s
covenants as set forth in Paragraph 4 above; or     (vi)   Continued failure by
the Employee to observe any of the provisions of this Agreement after being
informed of such breach.

 

3

Employment Agreement



--------------------------------------------------------------------------------

  (e)   Twelve months after written notice of termination (a “Disability
Termination Notice”) is given by the Company to the Employee based on a
determination by the Board of Directors that the Employee is disabled (which,
for purposes of this Agreement, shall mean that the Employee is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, with
such determination to be made by the Board of Directors, in reliance upon the
opinion of the Employee’s physician or upon the opinion of one or more
physicians selected by the Company). A Disability Termination Notice shall be
deemed properly delivered if given by the Company to the Employee on the 180th
day of continuous disability of the Employee. Notwithstanding the foregoing, if,
during the twelve-month period following proper delivery of a Disability
Termination Notice as aforesaid, the Employee is no longer disabled and is able
to return to work, such Disability Termination Notice shall be deemed
automatically rescinded upon the Employee’s return to work, and the employment
of the Employee shall continue in accordance with the terms of this Agreement.
During the first 180 days of continuous disability of the Employee, the Company
will make monthly payments to the Employee in an amount equal to the difference
between his base salary and the benefits received by the Employee under the
Company’s Short-Term Disability Income Plan. During the twelve-month period
following proper delivery of a Disability Termination Notice as aforesaid, the
Company will make monthly payments to the Employee in an amount equal to the
difference between his base salary and the benefits provided by the Company’s
Long-Term Disability Plan. If any payments to the Employee under the Company’s
Long-Term Disability Plan are not subject to federal income taxes, the payments
to be made directly by the Company pursuant to the preceding sentence shall be
reduced such that the total amount received by the Employee (from the Company
and from the Long-Term Disability Plan), after payment of any income taxes, is
equal to the amount that the Employee would have received had he been paid his
base salary, after payment of any income taxes on such base salary.   (f)   In
the event of the termination of the Employee by the Company pursuant to
Paragraph 5(b) above, and subject to the Employee’s full execution of a
severance agreement and release drafted by and satisfactory to counsel for the
Company, the Employee shall, for a period of one year from the Paragraph 5(b)
Termination Date, (i) continue to receive his Full Salary (as defined below),
which shall be payable in accordance with the payment schedule in effect
immediately prior to his employment termination, and (ii) continue to be
entitled to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to his termination. For purposes of this Agreement, “Full Salary” shall mean the
Employee’s annual base salary, plus the amount of any bonus or incentive
payments (excluding payments under the Company’s long-term incentive program)
earned or received by the Employee

 

4

Employment Agreement



--------------------------------------------------------------------------------

    with respect to the last full fiscal year of the Company for which all bonus
or incentive payments (excluding payments under the Company’s long-term
incentive program) to be made have been made.   (g)   In the event of a
termination of employment pursuant to Paragraph 5(a), (c) or (d), the Company
shall pay the Employee his full base salary through the date of termination of
employment. The Employee shall not be entitled to receive any additional
compensation beyond his date of termination. 6.   (a)   In the event of a Change
in Control of the Company (as defined below),     (i)   The provisions of this
Agreement shall be amended as follows:       (A)   Paragraph l(a) shall be
amended to read in its entirety as follows:         “Except as hereinafter
otherwise provided, the Company agrees to continue to employ the Employee in a
management position with the Company, and the Employee agrees to remain in the
employment in the Company in that capacity, for a period of three (3) years from
the date of the Change in Control. Except as provided in Paragraph 3(d), the
Employee’s salary as set forth in Paragraph 3(a) and his other employee benefits
pursuant to the plans described in Paragraph 3(c) shall not be decreased during
such period.”       (B)   Paragraph 5(a) shall be amended by the addition of the
following provision at the end of such paragraph:         “provided that the
Employee agrees not to resign, except for Good Reason (as defined below), during
the one-year period following the date of the Change in Control.”       (C)  
Paragraph 5(b) shall be deleted in its entirety.       (D)   Paragraph 5(f)
shall be amended to read in its entirety as follows:         “Notwithstanding
the foregoing provisions, if, within 36 months following the occurrence of a
Change in Control, the Employee’s employment by the Company is terminated (i) by
the Company other than for Cause, which shall not include any failure to perform
his duties hereunder after giving notice or termination for Good Reason,
disability or death or (ii) by the Employee for Good Reason, (A) the Company
shall pay to the Employee, on the date

 

5

Employment Agreement



--------------------------------------------------------------------------------

        of his employment termination, a lump sum cash payment in an amount
equal to the sum of (x) his unpaid base salary through the date of termination,
(y) a pro rata portion of his prior year’s bonus and (z) his Full Salary (as
defined below) multiplied by three (provided, however, that if the Change in
Control is not described in Section 409(a)(2)(v) of the Internal Revenue Code of
1986, as amended (the “Code”) or if the termination occurs after the second
anniversary of the Change in Control, such payment shall be made on the same
schedule as provided in Paragraph 5(f) prior to the application of this
Paragraph 6), and (B) the Employee shall for 36 months following such
termination of employment be eligible to participate in all employee benefit
plans and arrangements of the Company (such as life, health and disability
insurance and automobile arrangements but excluding qualified retirement plans,
incentive arrangements and grants of equity awards) to the same extent
(including coverage of dependents, if any) and upon the same terms as were in
effect immediately prior to the Change in Control to the extent the Employee was
then eligible to participate in such benefit plans and arrangements of the
Company. For purposes of this Agreement, “Full Salary” shall mean the Employee’s
then current annual base salary, plus the amount of any bonus or incentive
payments (excluding the cash portion of the Company’s long-term incentive
program) received by the Employee with respect to the last full fiscal year of
the Company prior to the Change in Control for which all bonus or incentive
payments (excluding the cash portion of the Company’s long-term incentive
program) to be made have been made.”       (E)   Paragraph 8 shall be amended to
read in its entirety as follows:         “The Employee may pursue any lawful
remedy he deems necessary or appropriate for enforcing his rights under this
Agreement following a Change in Control of the Company, and all costs incurred
by the Employee in connection therewith (including without limitation attorneys’
fees) shall be promptly reimbursed to him by the Company, regardless of the
outcome of such endeavor.”

 

6

Employment Agreement



--------------------------------------------------------------------------------

    (ii)   The Employee’s outstanding restricted stock option awards, or similar
equity awards shall fully vest, and the vested option awards shall remain
exercisable through the period ending on the earlier of:       (A)   the later
of (I) the third anniversary of the Change in Control or (II) the first
anniversary of the date the Employee’s employment with the Company terminates,
or       (B)   the expiration of the original term of the option.     (iii)  
Payments under this Agreement or any other plan or arrangement covering the
Employee shall be made without regard to whether the deductibility of such
payments (or any other “parachute payments,” as that term is defined in Code
Section 280G, to or for the benefit of the Employee) would be limited or
precluded by Section 280G and without regard to whether such payments (or any
other “parachute payments” as so defined in said Section 280G ) would subject
the Employee to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code (the “Excise Tax”). The Employee shall
be entitled to receive one or more payments (each, a “Gross-Up Payment”) which
shall be an amount equal to the sum of (a) the Excise Tax imposed on any
parachute payment, whether or not payable under this Agreement, and (b) the
amount necessary to pay all additional taxes imposed on (or economically borne
by) the Employee (including the Excise Tax, state and federal income taxes and
all applicable withholding taxes) attributable to the receipt of a Gross-Up
Payment, computed assuming the application of the maximum tax rates provided by
law. The determination of a Gross-Up Payment shall be made at the Company’s
expense by the Company’s independent auditors or by such other certified public
accounting firm as the Board of Directors of the Company may designate prior to
a Change in Control of the Company. A Gross-Up Payment shall be made at least 14
business days in advance of the due date of any Excise Tax, except that any
Gross-Up Payment related to payments pursuant to Paragraph 6(a)(i)(D) shall be
made upon termination of employment. In the event of any underpayment or
overpayment under this Paragraph 6(a)(iii) as determined by the Company’s
independent auditors (or such other firm as may have been designated in
accordance with the preceding sentence), the amount of such underpayment or
overpayment shall forthwith be paid to the Employee or refunded to the Company,
as the case may be, with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code, provided, however, in no event shall any
reimbursement of the Employee for an underpayment be made later than the end of
the calendar year following the calendar year in which the Employee remits the
related taxes to the applicable governmental authority. The provisions for
Gross-Up Payment in this Paragraph 6(a)(iii) shall apply regardless of whether
or not the Employee has terminated employment with the Company.

 

7

Employment Agreement



--------------------------------------------------------------------------------

  (b)   For purposes of this Agreement, a “Change in Control of the Company”
means an event or occurrence set forth in any one or more of clauses (i) through
(iv) below (including an event or occurrence that constitutes a Change in
Control under one or such clauses but is specifically exempted from another such
clause):     (i)   the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 20% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (i), none
of the following acquisitions of Outstanding Company Common Stock or Outstanding
Company Voting Securities shall constitute a Change in Control: (I) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (IV) any acquisition by any
corporation pursuant to a transaction which complies with subclauses (A) and
(B) of clause (iii) of this Paragraph 6(b); or     (ii)   such time as the
Continuing Directors (as defined below) do not constitute a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
the Company), where the term “Continuing Director” means at any date a member of
the Board (A) who was a member of the Board on the date of the execution of this
Agreement or (B) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (B) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

 

8

Employment Agreement



--------------------------------------------------------------------------------

    (iii)   the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company, or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more other entities) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Stock and Outstanding Company Voting Securities,
respectively; and (B) no Person beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or     (iv)   approval by the stockholders of the Company or a
complete liquidation or dissolution of the Company.   (c)   For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (i) a material diminution in the Employee’s base salary except as
provided in Paragraph 3(d); (ii) a failure by the Company to pay annual cash
bonuses to the Employees in an amount at least equal to the most recent annual
cash bonuses paid to the Employee; (iii) a failure by the Company to maintain in
effect any material compensation or benefit plan in which the Employee
participated immediately prior to the Change in Control, unless an equitable
arrangement has been made with respect to such plan, or a failure to continue
the Employee’s participation therein on a basis not materially less favorable
than existed immediately prior to the Change in Control; (iv) any material
diminution in the Employee’s position, duties, authorities, responsibilities or
title as in effect immediately prior to the Change in Control; (v) any
requirement by the Company that the location at which the Employee performs his
principal duties be changed to a new location outside a radius of 25 miles from
the Employee’s principal place of employment immediately prior to the Change in
Control; or (vi) the failure of the Company to obtain the agreement, in a form
reasonably satisfactory to the Employee, from any successor to the

 

9

Employment Agreement



--------------------------------------------------------------------------------

    Company to assume and agree to perform this Agreement. The Employee shall
provide notice to the Company of the existence of the condition upon which
Employee bases his claim for Good Reason within 90 days of the initial existence
of the condition. As a condition to a termination for Good Reason, if the
condition is capable of being corrected, the Company shall have 30 days during
which it may remedy the condition. If the condition is fully remedied within
such time period, there shall be no “Good Reason” and the Company shall not owe
the amounts otherwise required to be paid under Paragraph 5, as amended by this
Paragraph 6, in connection with the termination. The Employee’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness. 7.   Neither the Employee nor, in the event
of his death, his legal representative, beneficiary or estate, shall have the
power to transfer, assign, mortgage or otherwise encumber in advance any of the
payments provided for in this Agreement, nor shall any payments nor assets or
funds of the Company be subject to seizure for the payment of any debts,
judgments, liabilities, bankruptcy or other actions. 8.   Any controversy
relating to this Agreement and not resolved by the Board of Directors and the
Employee shall be settled by arbitration in the City of Boston, Commonwealth of
Massachusetts, pursuant to the rules then applicable under JAMS, and judgment
upon the award may be entered in any court having jurisdiction, and the Board of
Directors and Employee agree to be bound by the arbitration decision on any such
controversy. Unless otherwise agreed by the parties hereto, arbitration will be
by an arbitrator selected from the panel of JAMS. The full cost of any such
arbitration shall be borne by the Company. 9.   Failure to insist upon strict
compliance with any of the terms, covenants, or conditions hereof shall not be
deemed a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times by either party. 10.   All notices or other communications hereunder shall
be in writing and shall be deemed to have been duly given when delivered
personally to the Employee or to the General Counsel of the Company or when
mailed by registered or certified mail to the other party (if to the Company, at
940 Winter Street, Waltham, Massachusetts 02451, attention General Counsel; if
to the Employee, at the last known address of the Employee as set forth in the
records of the Company). 11.   This Agreement has been executed and delivered
and shall be construed in accordance with the laws of the Commonwealth of
Massachusetts. This Agreement is and shall be binding on the respective legal
representatives or successors of the parties, but shall not be assignable except
to a successor to the Company by virtue of a merger, consolidation or
acquisition of all or substantially all of the assets of the Company. This
Agreement constitutes and embodies the entire understanding and agreement of the
parties and, except as otherwise provided herein, there are no other agreements
or understandings, written or oral, in effect between the parties hereto
relating to the employment of the

 

10

Employment Agreement



--------------------------------------------------------------------------------

  Employee by the Company. All previous employment contracts between the
Employee and the Company or any of the Company’s present or former subsidiaries
or affiliates, including the Original Agreement, are hereby canceled and of no
effect. 12.   The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to assume expressly
in writing and to agree to perform its obligations under this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain an
assumption of this Agreement prior to the effectiveness of succession shall be a
breach of this Agreement. As used in this Agreement, “the Company” shall mean
the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, whether by
operation of law, or otherwise. 13.   The parties intend that payments made
pursuant to this Agreement be either exempt from, or compliant with,
Section 409A of the Code and the regulations promulgated thereunder (“Section
409A”), so as not to be subject to the excise tax thereunder. Accordingly, the
following provisions shall apply to payments pursuant to this Agreement,
notwithstanding any provision to the contrary contained in this Agreement:   (a)
  Any medical, dental, prescription drug, or other health benefits
(collectively, the “Medical Benefits”) that may be required to be provided by
the Company under Paragraphs 5 or 6 and that are provided under a so-called
“self-insured” benefit plan which is subject to Section 105(h) of the Code shall
instead be structured so that on or about the first day of each month for which
coverage is to be provided the Company shall pay to the Employee an amount in
cash sufficient to cover the Company’s share of the applicable premium for the
Medical Benefits coverage for that month. The Employee’s premium payments to the
Company for Medical Benefits shall be due on the last day of the month to which
the coverage relates. The parties intend that the first 18 months of Medical
Benefits coverage shall be exempt from the application of Section 409A, and that
any remaining payments by the Company for Medical Benefits shall be considered
in compliance with Section 409A;   (b)   Any payment of “reimbursements” by the
Company to the Employee, any payment of “in-kind benefits” from the Company to
the Employee, and any “direct service recipient payments” made by the Company on
the Employee’s behalf for a “limited period of time” (in each case as those
terms are used for purposes of Section 409A) shall be exempt from the
application of Section 409A;   (c)   Except as provided in Paragraphs 13(a) or
(b) above, or Paragraph 13(e) below, the remainder of all other payments or
benefits that are to be paid or provided by the Company to the Employee under
Paragraphs 5 or 6 shall be paid or provided in accordance with the schedules set
forth in Paragraphs 5 or 6, or if none, in accordance with the schedules set
forth in the underlying employee benefit plans and arrangements. Each payment on
a payroll date and each monthly payment under Paragraphs 5 and 6 shall be deemed
to be a “separate payment” as that term is used for purposes of Section 409A,
including the exemptions from Section 409A;

 

11

Employment Agreement



--------------------------------------------------------------------------------

  (d)   The payments that are to be paid by the Company to the Employee under
Paragraphs 5 or 6 which (i) will constitute payments from a “non-qualified
deferred compensation plan” as that term is used for the purposes of
Section 409A (after taking into account Paragraphs 13(a) and (b) above and any
other exemptions available under Section 409A, including without limitation
qualification as a “short term deferral” within the meaning of Section 409A),
(ii) are payable prior to the date that is 6 months after the Employee’s
“separation from service” as that term is used for purposes of Section 409A
(“Separation from Service”) (such date hereinafter referred to as the “Delayed
Payment Date”), and (iii) do not exceed two (2) times the lesser of (I) or (II)
below, shall be paid in accordance with the payment schedule that would
otherwise apply under Paragraphs 5 or 6 in the absence of the application of
Section 409A. For purposes of this Paragraph 13(d), “(I)” shall mean the sum of
the Employee’s annualized compensation based upon his annual rate of pay for
services provided to the Company for the calendar year preceding the Company’s
taxable year in which the Employee had a Separation from Service, and “(II)”
shall mean the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which the
Employee has a Separation from Service;   (e)   If the Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date
of the Employee’s “separation from service” as that term is used for purposes of
Section 409A, the payments that are otherwise scheduled to be paid to the
Employee under Paragraphs 5 or 6 prior to the Delayed Payment Date (determined
without regard to this Paragraph 13) that exceed the amount calculated under
Paragraph 13(d) above shall instead be paid by the Company to the Employee in a
lump sum (together with interest at the prime rate as published in The Wall
Street Journal on the date of Separation from Service) one day after the Delayed
Payment Date (or, if earlier, the death of the Employee); and   (f)   The amount
of expenses eligible for reimbursement to the Employee, and the amount of
in-kind benefits provided to the Employee, during any calendar year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year.   (g)   The Company shall (i) have the
right to deduct from any payment under this Agreement any and all taxes
determined by the Company to be applicable with respect to such benefits and
(ii) shall have the right to require the Employee to make arrangements
satisfactory to satisfy any such withholding obligation that may not be
satisfied in full by wage withholding described in (i).   (h)   Except as
provided in Section 6(a)(iii), the Employee shall be responsible for all taxes
with respect to any payments or benefits hereunder except for the

 

12

Employment Agreement



--------------------------------------------------------------------------------

    Company’s portion of any Social Security and Medicare taxes. The Company
makes no guarantee regarding the tax treatment of the payments or benefits
provided by this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its seal to be hereunto affixed and
these presents to be signed by its proper officers, and the Employee has
hereunto set his hand and seal this 17th day of December, 2008 effective as of
the day and year first above written.

(SEAL)

 

PERKINELMER, INC. By:  

/s/ ROBERT F. FRIEL

  Robert F. Friel   President and Chief Executive Officer

Employee:  

/s/ JOHN ROUSH

  John Roush

 

14

Employment Agreement